PER CURIAM.
We affirm the trial court’s summary denial of appellant’s motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Insofar as appellant’s claims included a sentencing challenge based on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), we note that this decision does not apply retroactively to appellant’s sentence which became final in 1998. See Hughes v. State, 901 So.2d 837 (Fla.2005).
KLEIN, HAZOURI and MAY, JJ., concur.